Citation Nr: 0730816	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  02-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

2.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962, April 1965 to December 1966, and September 1977 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded in March 2004 
and October 2006 and now returns to the Board for appellate 
review.  After careful review of the record, the Board 
concludes that all necessary development has been completed, 
and this case is now ready for a decision.

As noted in the March 2004 and October 2006 Board remands, 
the veteran's representative, in March 2004, requested 
consideration for an increased evaluation of the veteran's 
degenerative disc disease of the lumbar spine, citing 
specifically to regulatory amendments made in VA's Schedule 
for Rating Disabilities.  This issue was referred to the RO 
for appropriate action in the Board's March 2004 and October 
2006 Board remands associated with this appeal.  Despite 
being referred twice, the RO still has not adjudicated the 
claim.  This claim is REFERRED to the RO for immediate 
action.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is manifested by subjective complaints of pain and objective 
evidence of extension limited to no more than 5 degrees by 
pain and repetition, flexion limited to no more than 77 
degrees by pain and repetition; there is no evidence of any 
additional limitation of motion due to fatigue, weakness, 
lack of endurance, or incoordination, and instability, 
subluxation, and ankylosis are not shown.

2.  The veteran's degenerative joint disease of the right 
knee is manifested by subjective complaints of pain and 
objective evidence of full extension, flexion limited to no 
more than 95 degrees by pain and repetition; there is no 
evidence of any additional limitation of motion due to 
fatigue, weakness, lack of endurance, or incoordination, and 
instability, subluxation, and ankylosis are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in November 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board notes that the November 2006 letter was sent to the 
veteran after the April 2001 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in November 2006 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an April 2007 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the evidence and information necessary to 
establish a disability rating and an effective date.  The 
November 2006 VA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
identified by the veteran.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, he was afforded 
three VA examinations during this appeal for the specific 
purpose of rating the severity of his bilateral knee 
disabilities.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran filed a claim in June 2000 claiming that his 
bilateral knee disabilities had increased in severity and 
that he was entitled to compensable ratings for both knees.  
In the April 2001 rating decision on appeal, the RO increased 
the disability rating for each of the veteran's service-
connected knees to 10 percent, effective June 29, 2000, the 
date his increased rating claim was received.  The veteran 
appealed this decision, indicating his belief that his knees 
warranted separate 20 percent disability ratings.

As an initial matter, the Board observes that the veteran's 
left and right knee disabilities are separately rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).  This diagnostic code applies to limitation of 
flexion of the leg.  However, as will be discussed in more 
detail below, the veteran does not currently meet the 
criteria for a 10 percent evaluation for either knee under 
this diagnostic code.  Moreover, the RO increased the 
veteran's disability ratings based on objective findings (X-
ray evidence) of degenerative arthritis and painful motion.  
Such rating is more therefore consistent with that 
contemplated by Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  Since, generally, all effort 
should be made to consider the most appropriate diagnostic 
code based on the veteran's diagnosis and manifestations of 
his service-connected disability, the Board concludes that 
the veteran's service-connected right and left knee 
disabilities are more appropriately rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which pertains to 
degenerative arthritis.

Turning to the applicable laws and rating criteria pertinent 
to this analysis, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that separate ratings may be 
assigned for arthritis with limitation of motion and 
instability.  See VAOPGCPREC 23-97 (July 1, 1997), published 
at 62 Fed. Reg. 63,604 (1997); see also VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 
38 C.F.R. § 3.59.  In the present case, the veteran's 
bilateral knee disability is rated under Diagnostic Code 
5003, which pertains to degenerative arthritis.  The veteran 
is not, however, separately rated under Diagnostic Codes 5260 
or 5261 for limitation of motion of either knee or under 
Diagnostic Code 5257 for instability of either knee.  Under 
such circumstances, the Board will therefore consider (1) 
whether the veteran is entitled to a rating in excess of 10 
percent for any limitation of motion of either knee for the 
appropriate appeal period, and (2) whether the veteran is 
entitled to a separate rating for any instability of either 
knee.  With regard to the first issue, the Board will 
consider whether the veteran is entitled to a higher rating 
under Diagnostic Code 5003 or Diagnostic Codes 5260 and/or 
5261.  

I. Increased Evaluation Based on Limitation of Motion

The veteran's left and right knee degenerative joint disease 
are currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  Under this diagnostic 
code, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2007).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

The veteran's right and left knee degenerative joint disease 
are currently assigned separate 10 percent evaluations under 
Diagnostic Code 5003 because there is X-ray evidence of 
degenerative arthritis and objective evidence of painful and 
limited motion.  As was previously discussed, in considering 
the veteran's limitation of motion of his bilateral knee 
disabilities, the Board must consider whether he is entitled 
to a higher disability rating under Diagnostic Code 5003 or 
Diagnostic Codes 5260 and/or 5261.  As above, the Board will 
also consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence does not support a compensable 
evaluation under Diagnostic Codes 5260 or 5261 for either of 
the veteran's service-connected knees.  In this regard, the 
medical evidence does not demonstrate that either knee has 
flexion limited to 45 degrees or extension limited to 10 
degrees even with consideration of additional functional 
impairment due to pain.  DeLuca; 38 C.F.R. §§ 4.40, 4.45.  
Specifically, in December 2000, the veteran demonstrated full 
extension in both knees, flexion limited to 110 degrees in 
the left knee, and flexion limited to 98 degrees in the right 
knee.  He complained of bilateral knee pain, increased with 
activity.  On VA examination in March 2002, the veteran again 
complained of bilateral knee pain, increased on prolonged 
standing, walking uphill and climbing ladders.  Range of 
motion was zero degrees extension to 125 degrees flexion, for 
each knee.  An April 2007 VA examination report provides 
range of motion testing results for both knees for active 
range of motion, passive range of motion, and range of motion 
upon repetition.  The examiner also noted the degree at which 
pain began.  With respect to the right knee, the veteran 
demonstrated full extension with no additional limitation by 
pain, repetition, weakened movement, excess fatigability, or 
incoordination.  Flexion was limited by pain and repetition 
to no more than 95 degrees.  The veteran's left knee was also 
limited by pain and repetition, with extension limited to -5 
degrees and flexion limited to no more than 77 degrees.

At his April 2007 VA examination, the veteran reported flare-
ups of pain with moderate limitation of motion approximately 
once a week lasting 1-2 days.  Such evidence is supported by 
the April 2007 range of motion testing, and the additional 
limitation of motion and function is reflected in such 
findings.  Although the veteran indicated that he experienced 
fatigability and lack of endurance, the April 2007 examiner 
did not find any additional limitation of motion or function 
due to such factors.

In sum, none of the veteran's examinations reveal flexion 
limited to 45 degrees or extension limited to 10 degrees.  
Thus, the Board finds that the veteran's claim for higher 
evaluations cannot be granted based on higher ratings under 
the schedular criteria of Diagnostic Codes 5260 or 5261.  
Rather, the evidence supports the veteran's current, separate 
10 percent evaluations under Diagnostic Code 5003.  In this 
regard, X-rays taken at the December 2000 VA examination 
revealed evidence of degenerative arthritis in both knees, 
and range of motion testing demonstrates painful limited 
flexion in both knees and painful limited extension in the 
left knee.

II. Entitlement to a Separate Evaluation Based on Instability 
of the Knee

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

Separate evaluations under Diagnostic Code 5257 are not 
warranted for either knee, as the veteran's complaints of 
instability are not supported by the objective clinical 
findings.  In this respect, both the December 2000 and April 
2007 VA examination reports no evidence of any ligamentous 
laxity/instability.  And although he reported occasionally 
wearing a knee brace at his December 2000 and March 2002 VA 
examinations, he specifically denied wearing a brace at his 
April 2007 VA examination.

The Board places significantly more weight on the objective 
clinical findings reported on examination than the veteran's 
own subjective statements.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board).  Since the clinical evidence 
shows no instability of either knee, the Board finds that a 
preponderance of the evidence is against separate evaluations 
under DC 5257 due to recurrent subluxation or lateral 
instability.  

III. Additional Considerations

The veteran reported having no surgery on his knees at his VA 
examinations; thus, a separate rating for surgical scars is 
not warranted.  The Board also considered, and dismissed, the 
applicability of additional diagnostic codes pertaining to 
knee disabilities.  In this regard, Diagnostic Codes 5258 and 
5259 do not apply to the veteran's current disabilities 
because there is no evidence of removal or dislocation of 
semilunar cartilage.  Additionally, the April 2007 
examination report notes the absence of ankylosis; thus, 
Diagnostic Code 5256 is not for application.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected degenerative joint disease 
of the left and right knee has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

The April 2007 VA examiner indicated that the veteran 
experiences flare-ups of pain after 1 to 1 and 1/2 hours of 
prolonged activity, and that his knees prevent him from 
prolonged standing, walking, bending, crawling, and going up 
and down stairs.  Additionally, the veteran indicated in his 
June 2001 notice of disagreement that his knees sometimes 
require up to 2 days to recover from severe pain and 
swelling.  However, pertinent to its decision, the Board 
finds it probative that the veteran has continued to work as 
a carpenter despite commenting at the December 2000 VA 
examination that he is going to have to stop doing this line 
of work due to his service-connected knees and back.  Also 
noteworthy is evidence that he no longer reports wearing knee 
braces at work.  See VA examination reports dated December 
2000, March 2002, and April 2007.  Such evidence suggests 
that his knees bother him less while working than before.  
Moreover, although limited by the amount of time spent on 
such activities, the April 2007 VA examiner indicated that 
the veteran is able to perform physical activities.  

The Board therefore does not dispute that the evidence 
demonstrates some interference with the veteran's employment.  
However, it finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, the evidence indicates that he has 
adapted to any limitations by taking smaller jobs requiring 
fewer physical demands and limiting his work to six hours per 
day.  See March 2002 VA examination report.  Under such 
circumstances, the Board finds that the current 10 percent 
evaluations adequately compensate the veteran for his loss in 
earning capacity, and in the absence of the above discussed 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

The Board acknowledges the veteran's statements that his 
bilateral knee disabilities warrant higher ratings than the 
10 percent assigned to each knee.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected degenerative joint disease 
of the left and right knee.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  Seeing 
as a preponderance of the evidence is against the assignment 
of evaluations in excess of 10 percent for either knee as 
well as the assignment of a separate evaluation for 
instability or a scar, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the left knee is 
denied.

Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the right knee is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


